In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Lama, J.), entered September 27, 1990, which granted the defendant’s motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The plaintiff maintains that his complaint stated a cause of action to recover damages for libel per se resulting from the defendant’s dissemination of a letter addressed to his friends, neighbors, and fellow residents of the Village of Ocean Beach. In light of the plaintiff’s failure to plead special damages, in order for the complaint to state an actionable claim, the allegations must sound in libel per se (see, Aronson v Wiersma, 65 NY2d 592, 594; see also, Rinaldi v Holt, Rinehart & Winston, 42 NY2d 369, 380-381, cert denied 434 US 969). However, a review of the letter as a whole reveals that it is not reasonably susceptible to a defamatory connotation (see, Silsdorf v Levine, 59 NY2d 8, 12, cert denied 464 US 831). Therefore, the complaint was properly dismissed (see generally, Steinhilber v Alphonse, 68 NY2d 283, 290). Thompson, J. P., Lawrence, Copertino and Santucci, JJ., concur.